Giegerich, J.
The case presented involves no more than the continued expression by the defendant’s members of their refusal to work with members of the plaintiff association, under circumstances where the natural effect of the expressed refusal would be to cause the dismissal of the latter class. This does not amount to a conspiracy to prevent an employment under all circumstances, and, in the absence of instances of intimidation or of false statements as to the character of the laborers affected, the case discloses nothing unlawful in the attitude assumed by the defendants. Davis v. United Engineers, 28 App. Div. 396; Tallman v. Gaillard, 27 Misc. Rep. 114. The case of Coons v. Chrystie, 24 Misc. Rep. 296, cited for the plaintiffs, to the proposition that intimidation could be inferred from the dismissal, has no application to the present facts, as was distinctly noted in the opinion rendered. In that case the suit was by the employer of laborers, whose business was damaged by the defendant union’s acts in *248prohibiting its members from continuing their work, and it was held that thercoercion of the laborers by the union was apparent, sufficiently to sustain an action by the employer. In the case at bar the willingness of the defendant’s members to obey its directions is not placed in question, and the effect of the defendant’s acts upon the employers of the members of the plaintiff association does not amount to unlawful coercion, under the authorities. The plaintiff points to the clause in the injunction order, sought to be continued, permitting the defendant’s members to refuse to work with members of the plaintiff association, and it is claimed that this permission protects the defendants. The exemption, however, does not go to the right of the defendants to express that refusal under the circumstances detailed, and to grant the injunction upon the facts presented would be to deny the right to that expression if the result could be to cause the dismissal of the plaintiff’s members. The motion is, therefore, denied, with ten dollars costs, and the preliminary injunction vacated.
Motion denied, with ten dollars costs, and injunction vacated.